Citation Nr: 1701941	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for headaches due to head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2006 rating decision, in pertinent part, denied the Veteran's application to reopen a claim for service connection for a right shoulder disability.  The November 2007 rating decision denied service connection for a right shoulder strain secondary to a neck disability, and also denied service connection for a neck disability and for headaches.

In March 2014, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014, the Board reopened the claim for service connection for a right shoulder disability based on receipt of new and material evidence, and remanded the case for further development.  

In January 2016 the Board issued a decision denying service connection for a neck disability, and remanded the issues of entitlement to service connection for a right shoulder disability and entitlement to service connection for headaches due to head trauma.  


FINDINGS OF FACT

1. The Veteran's current right shoulder disability, (degenerative joint disease and strain), was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's current headache disability was not manifested during his active military service, are not shown to be causally or etiologically related to his active military service, and are not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

2. The criteria establishing entitlement to service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular a May 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board has obtained VA examination reports, and opinions, which may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. § 3.326.  The Veteran underwent a VA examination in September 2014, and addendum opinions were issued in July 2015 and May 2016.   
These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  In addition, the medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A travel Board hearing was held in March 2014.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board notes that the case was remanded in July 2014.  The Board's July 2014 remand directed that copies of records of the Veteran's treatment at the Houston VAMC from March 1979 to October 1993 be obtained, and records from the Army General Hospital in Stuttgart, Germany from January 1979 be obtained.   Additionally, outstanding VAMC treatment records since September 2007 were to be obtained.  Following receipt of the records, the Veteran was to be scheduled for a VA examination to address his right shoulder and headaches.  A request was made for records from the General Hospital in Germany, and a negative reply was received.  Treatment records were obtained, and the Veteran was afforded a VA examination in September 2014.  

The matter was remanded again in January 2016, which directed that records from Dr. Reza for the period from 2004 to 2005 be obtained.  In addition, the January 2016 remand asked the RO to make all attempts necessary to obtain any outstanding VA treatment records dating from March 1979 to October 1993, including submitting an inquiry to the appropriate records repository referenced in the June 2015 internal Report of General Information.  If any portion of the VA treatment records dating from March 1979 to October 1993 have been destroyed or are otherwise unavailable, the RO was to issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

As it happens, the record now shows the VA treatment records dating from the mid 1980's that were associated with the Veteran's claims file in October 2015, were the records of treatment between March 1979 and October 1993.  

In February 2016, the RO sent the Veteran a letter requesting him to authorize VA to obtain outstanding records from Dr. Reza, for the period from 2004-2005.  To date, the Veteran has not returned or submitted an authorization to disclose information.   A supplemental statement of the case was issued June 2016.   

Accordingly, the requirements of the July 2014 and January 2016 remands were   ultimately accomplished and therefore, substantial compliance with the prior remand instructions has occurred.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria 

A.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as arthritis if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a), and only those listed, may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


A. Right Shoulder 

The Veteran contends that he is entitled to service connection for a right shoulder condition.

At his February 1977 entrance examination the Veteran reported being in an automobile accident in 1975, but made no mention of injuries or disabilities, and no defects or disabilities were found.  He was seen in April 1977 for shoulder pain described as for 6 weeks, and was apparently simply returned to duty. A year later, in April 1978, the Veteran was seen again for right shoulder pain.  It was described as radiating down the anterior aspect of the shoulder region with painful range of motion and weight bearing.  He was referred to a physician whose note reflects the Veteran reported a pre-service motor vehicle accidents, to which the Veteran evidently attributed the discomfort, but it was also noted that he had been carrying a radio for the last three days, and he was assessed as having a tender right trapezius muscle.  A discharge examination completed in December 1978, revealed no upper extremity or other musculoskeletal abnormalities, and in January 1979, the Veteran was involved in a track vehicle accident with loss of consciousness, but there were no reported complaints to the shoulder.   

Post service, in October 1993, the Veteran was seen at the VAMC, and reported right shoulder pain that began in service, and has been off and on painful for the prior year.  In November 1993, x-rays were taken of the right shoulder, and revealed minimal degenerative changes.  In August 1999, the Veteran was seen for complaints of right shoulder pain, and in July 2005, the Veteran was noted as having degenerative joint disease of the right shoulder.  In September 2006, at the VAMC, the Veteran reported pain in his right shoulder that is controlled with ibuprofen.  

According to a March 2015 treatment note from Dr. Reza, the Veteran was in a motor vehicle accident during service, and reported having right shoulder pain.  In a December 2015 visit, the Veteran reported right shoulder pain.  

At the March 2014 Board hearing, the Veteran reported being in a training accident in January 1979 when the armored personnel carrier in which he was riding tumbled over a cliff and he was evacuated to a hospital.  He reported being an inpatient at the Army hospital in Stuttgart, Germany, and seeking treatment for his right shoulder within a year after separation from service.  Notably, there are no records within a year of discharge of service indicating the Veteran had a right shoulder condition.   

In September 2014 the Veteran was afforded a VA examination, and an addendum to this examination was obtained in May 2106.  At the examination in 2014, the Veteran reported a history of a vehicle accident in Germany in 1979, and it was to this that the Veteran related current disability.  After noting the current findings, the STRs and post service medical history, the Veteran was diagnosed to have degenerative joint disease and shoulder strain.  Then, particularly noting the absence of any shoulder complaints associated with the track vehicle accident to which the Veteran was asserting a nexus, it was concluded by the VA examiner/reviewer to be unlikely that current shoulder disability was related to service.  It was the absence of recorded shoulder complaints at the time of the 1979 accident that was the primary basis for concluding current disability was not incurred in service.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by those who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the September 2014 and May 2016 opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the September 2014 VA examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current shoulder disability, and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinions are dispositive of the service connection nexus question presented in this case.  

In so finding, the Board is notes that the Veteran has also expressed his own view that his shoulder disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disability affecting the Veteran's right shoulder is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed right shoulder disability is in any way related to his military service.

In regards to continuity of symptoms and presumptive service connection, while the Veteran currently contends that he has had shoulder arthritis ever since service, his assertion is inconsistent with the evidence contemporaneous to his military service and post-service medical evidence which detail the Veteran's contacts with health care professionals, but which ultimately show the onset of shoulder arthritis over one year post service.  The Veteran was first diagnosed with a right shoulder condition in 1993, more than twelve years after his separation from active duty.  Thus, there is no credible evidence of continuity of symptomatology.  In any event, the Board finds that any relationship between the current right shoulder disability and service must be established by medical evidence because a disease process affecting the shoulder may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's right shoulder arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a right shoulder  disability is not warranted.

B. Headaches

The Veteran contends that he is entitled to service connection for headaches.

The service treatment records reflect that at his entrance examination the Veteran reported being in an automobile accident in 1975, but made no mention of injuries or disabilities, and no relevant defects or disabilities were found.  In June 1978, the Veteran was seen for headaches, anorexia and malaise, but this was attributed to a viral syndrome, which is plainly a self-limited illness.  No reports of headaches were made at a December 1978 examination prepared shortly before the Veteran's service discharge, but the following month, in January 1979, the Veteran was in a track vehicle accident where he lost consciousness, sustaining a cerebral concussion.  Complaints of headaches were initially recorded, as well as 3 days later when the Veteran was again seen for post trauma headaches.  Skull X-rays, however, were interpreted as normal.  The following month, the Veteran was discharged from service.  

Post service VAMC treatment records show that in September 2006, the Veteran complained of headaches after a motor vehicle accident in 1978, and in October 2006, he was seen at the VAMC and complained of headaches.   

According to a March 2015 treatment note from Dr. Reza, the Veteran reported he was in a motor vehicle accident during service, and reported having headaches.  The headache history was 3 - 4 week for 30 years, which would be since 1985 (2015-30).   In a December 2015 visit, the Veteran reported headaches.  Notably, no opinion from Dr. Reza was expressed as to a nexus between current complaints and service.  

At the March 2014 Board hearing, the Veteran reported being in a training accident in January 1979 when the armored personnel carrier in which he was riding tumbled over a cliff and he was evacuated to a hospital.  The Veteran reported suffering from headaches as a result of the January 1979 motor vehicle accident.  

In September 2014, the Veteran was afforded a VA examination; and addendum reports were obtained in July 2015 and May 2016.  At this time the Veteran was diagnosed to have generalized headaches and his in-service history was acknowledged.  It was also noted, however, that the nature of post trauma headaches is to resolve over time and the records generated in the interval between the Veteran's service and the present did not show any head ache complaints until many years after service.  By that time, there were other factors present that produce headaches, namely alcohol and cocaine dependence.  It was then concluded that in-service trauma headaches did not persist after service, and that it was unlikely the Veteran's present headache disability was incurred in service.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding relating the Veteran's headaches to his time in service.   

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by those who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  It is also clear from the September 2014 VA examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current headaches, and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the service connection nexus question presented in this case.  

In so finding, the Board is cognizant of the Veteran own view that his headaches are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the headaches are etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his headaches are in any way related to his military service.

In regards to the contention he has had headaches ever since service, the Veteran's assertion is inconsistent with the post-service medical evidence which detail the Veteran's contacts with health care professionals, but which ultimately show the onset of headaches over one year post service.  The first report of headaches as a current complain is in September 2006, more than twenty five years after his separation from active duty.  Thus, the contention is not credible.  In any event, the Board finds that any relationship between the current headaches must be established by medical evidence because a disease process affecting the neurological system may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for headaches is not warranted.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


